United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-1281
                                ___________

Charles Alexander/Ryahim,              *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Berwin Monroe, Firearm and Toolmark *
Specialist, Arkansas State Crime       *
Laboratory; Frank Peretti, Dr.,        *
Arkansas State Crime Laboratory;       *
John Langston, Circuit Judge, Pulaski *
County; John Ray White, Deputy         *
Prosecuting Attorney, Pulaski County; *
Elizabeth Thomas, Deputy Prosecuting *     Appeal from the United States
Attorney, Pulaski County; Melanie      *   District Court for the
Martin, Deputy Prosecuting Attorney, *     Eastern District of Arkansas.
Pulaski County; Eric Knowles,          *
Detective Division, Little Rock Police *       [UNPUBLISHED]
Department; A. Hamby, Detective        *
Division, Little Rock Police           *
Department; M. Owens, Detective        *
Division, Little Rock Police           *
Department; Melvin Vester, Detective *
Division, Little Rock Police           *
Department; Ray, Detective Division, *
Little Rock Police Department; David *
Simpson, Detective Division, Little    *
Rock Police Department; Marcus         *
Johnson, also known as Marquis         *
Dewayne Jones; Don Trimble,            *
Attorney; Dana A. Reece, Attorney;     *
Laquita Lavonne Watson Butler,         *
Former State Witness; Joseph           *
Williford, Former Jury Member; Ernie   *
Bailey, Former Jury Member; Tina       *
Gaston, Former Jury Member; Bobby      *
Buzbee, Former Jury Member; Pam        *
Savicki, Former Jury Member; Susan     *
Goodwin, Former Jury Member;           *
Vonda Odom, Former Jury Member;        *
Melvin Ledbetter, Former Jury          *
Member; Jean Dabbs, Former Jury        *
Member; Lambert Dyer, Former Jury      *
Member; Susan Grady, Former Jury       *
Member; Calvin Covington, Former       *
Jury Member; Authur Stoker, Former     *
Jury Member (Alternate); Gail          *
Anderson, Attorney; Carolyn Stanley,   *
Former Pulaski County Circuit Court    *
Clerk; Linda Hudson, Patrol Officer,   *
Little Rock Police Department; - Holt, *
Patrol Officer, Little Rock Police     *
Department; Laura Protchet, Patrol     *
Officer, Little Rock Police            *
Department; Robin Terry; Mickey        *
Holloway, Patrol Officer; - Johnston,  *
Patrol Officer, Little Rock Police     *
Department; Arkansas State Crime       *
Laboratory; Little Rock Police         *
Department; Pulaski County,            *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: May 7, 2009
                               Filed: May 13, 2009
                                ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.


                                         -2-
                                    ___________

PER CURIAM.

      Charles Alexander/Ryahim (Ryahim) appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 complaint. Ryahim also filed a motion requesting
our panel review a videotape of his jury trial in another civil case.

       Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam) (explaining that an appellate court reviews de novo a dismissal for failure
to state a claim under 28 U.S.C. § 1915(e)(2)(B)), we conclude dismissal was proper
because a judgment in Ryahim’s favor on his conspiracy claim would imply the
invalidity of his conviction, and Ryahim did not allege his conviction had been
overturned. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (ruling that, when
a state prisoner seeks damages in a § 1983 suit, the district court must consider
whether the judgment would necessarily imply invalidity of the conviction and, if it
would, must dismiss the case if plaintiff cannot demonstrate that conviction has
already been invalidated); Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973)
(concluding a state prisoner challenging a conviction on federal constitutional grounds
is limited to habeas corpus); Swan v. Barbadoro, 520 F.3d 24, 25-26 (1st Cir. 2008)
(per curiam) (declaring, where a judgment in plaintiff’s favor would impugn the
validity of his conviction, the plaintiff could not circumvent a Heck bar by bringing
claims under RICO).

      We deny Ryahim’s pending motion, and we affirm.
                    ______________________________


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -3-